Citation Nr: 1501010	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for syncope with asystole and pacemaker insertion. 

2.  Entitlement to service connection for syncope with asystole and pacemaker insertion. 

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to June 1985, from August 2004 to July 2005, and from April 2009 to June 2010, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The March 2011 rating decision reopened and denied service connection for syncope with asystole and pacemaker insertion, and the April 2011 rating decision denied service connection for GERD.

By way of background, the Veteran's service connection claim for syncope with asystole and pacemaker insertion was originally denied in a July 2006 rating decision.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence received within one year.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

In February 2014, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  Technical difficulties during the hearing resulted in an inability to produce a transcript.  As a result, the Veteran testified at a new hearing before the undersigned VLJ in July 2014.  See 38 C.F.R. § 20.717.  A transcript of the July 2014 hearing is of record. 

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Accordingly, the Board has restyled the claim for service connection for a gastrointestinal disorder, to include GERD, as shown on the title page.


FINDINGS OF FACT

1.  A July 2006 rating decision denied entitlement to service connection for syncope with asystole and pacemaker insertion; the Veteran was properly notified of the adverse outcome in a July 2006 letter and did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the July 2006 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for syncope with asystole and pacemaker insertion. 

3.  The Veteran's syncope with asystole and pacemaker insertion is related to service.

4.  The Veteran's GERD onset in service and has continued to the present.   


CONCLUSIONS OF LAW

1.  The July 2006 rating decision denying service connection for syncope with asystole and pacemaker insertion is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence has been received to reopen the service connection claim for syncope with asystole and pacemaker insertion.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for syncope with asystole and pacemaker insertion have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for syncope with asystole and pacemaker insertion and service connection for GERD, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Evidence - Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Veteran's current claim to reopen was received in May 2010, after the regulatory definition of new and material was last amended in August 2001, the current definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence Previously Considered and Additional Evidence

The evidence of record that was previously considered at the time of the July 2006 rating decision included service treatment records, private medical records, VA treatment records, a letter from Dr. A.S., medical treatise information, and a VA examination report.  Additional evidence presented since the July 2006 rating decision includes additional service treatment records for a subsequent period of active service from April 2009 to June 2010, additional VA treatment records, and pertinent lay evidence and testimony.  Given that the additional evidence has not been previously considered and relates to an unestablished fact necessary to prove the claim, it is both new and material.  As such, the Board finds that the reopening of the claim is warranted.   

Service Connection - Laws and Regulations

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Syncope with Asystole and Pacemaker Insertion

At the Veteran's July 2014 Board hearing, he testified that when he served in Panama in 1996 he was required to take antimalarial medication.  He reported that after serving in Panama, he began experiencing symptoms that included headaches, panic attacks, and a vein clot, which culminated with the insertion of a pacemaker that addressed the problems.  

The Veteran's service records confirm that he took the antimalarial drugs cloroquine and primaquine while stationed in Panama.  Private treatment records reflect that a pacemaker was installed in July 1997, which corresponds to an affirmative Line of Duty determination in the Veteran's service records from September 1997 regarding a July 1997 incident.

In a February 2006 private medical opinion, Dr. A.S., an expert in tropical diseases and antimalarial medications, opined that the use of the antimalarial drug primaquine more likely than not caused the Veteran's heart rhythm problem that led to the insertion of a pacemaker.  Dr. A.S. reasoned that the description of the Veteran's symptoms in conjunction with the timing of his use of antimalarials was indicative of the adverse side effects of primaquine in particular.  A July 2006 negative VA opinion dismissed Dr. A.S.'s letter on the basis of his credentials, referring to him as an "expert" from India who had not referenced any published data to support his conclusion.  However, the Veteran subsequently provided clarification as to Dr. A.S.'s credentials, reporting that he was an Army Reserve doctor that the Veteran had served with in the 3604th Civil Affairs Brigade, and that he had also been a medical internist in California.  The Veteran reported that Dr. A.S.'s extensive experience in antimalarial drugs came from his practices while he was in Pakistan. 

Given Dr. A.S.'s credentials, his familiarity with the Veteran's condition, and his experience with antimalarial drugs, as well as the explanation he provided in support of his conclusion, the Board finds his medical opinion to be highly probative and persuasive.  This positive medical opinion, in combination with the Veteran's competent and credible reports of symptoms since serving in Panama, along with the September 1997 Line of Duty determination of record, together demonstrate that service connection for this condition is warranted.   

Analysis - Gastrointestinal Disorder

The Veteran testified that his GERD symptoms began while he was serving in Iraq from 2009 to 2010.  The Veteran's service treatment records reflect that in April 2010, an ear-nose-throat doctor determined that his symptoms of post-nasal draining and gagging were consistent with GERD, and he assessed esophageal reflux.  An April 2010 Line of Duty determination in the Veteran's service records confirmed that GERD was incurred in the line of duty.  The condition was characterized as likely being temporary.  

VA examiners from February 2011 and January 2012 concluded that a diagnosis of GERD was not present because no medical procedure (i.e. endoscopy) had been performed to confirm the condition.  However, the VA treatment records show that ever since service, the Veteran has been followed for GERD, which is consistently listed as one of his active problems, and that the Veteran has been taking prescription medications as a result of this condition.  (See, for example, November 2011 VA primary care note diagnosing GERD and May 2012 VA note assessing GERD.)  In addition, the Veteran provided competent and credible testimony that the symptoms, first characterized as consistent with GERD in April 2010 when he returned from Iraq, had persisted since that time.  

In light of the affirmative Line of Duty determination in the Veteran's service records, the preliminary diagnosis in April 2010 by an ear-nose-throat doctor during service and immediately after the Veteran returned from Iraq, and the VA treatment records reflecting that GERD has been an ongoing problem for which the Veteran has been taking medication since that time, the Board finds that service connection for GERD is warranted.      


ORDER

Service connection for syncope with asystole and pacemaker insertion is reopened and granted. 

Service connection for GERD is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


